Case: 15-40455      Document: 00513242628         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                             October 22, 2015
                                    No. 15-40455
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


FLORIDA HARRIS; SYLVESTER HARRIS; FRED M. DAVIS; LESLEY M.
FUQUA; LLOYD FUQUA; SYLVIA M. PARKER; JERRY REEVES; KENT
W. WELLIN; EARL WRIGHT,

               Plaintiffs - Appellees

v.

ANTHONY R. LOWRIE,

               Defendant - Appellant




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 9:15-CV-14


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Florida Harris and others pursue this action against several law
enforcement officers. Anthony Lowrie, a Polk County Deputy Sheriff is one of
these. The district court has denied summary judgment for him and Lowrie
brings this interlocutory appeal. This is the only subject of the present appeal.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40455     Document: 00513242628       Page: 2   Date Filed: 10/22/2015



                                  No. 15-40455
      The district court denied summary judgment for Lowrie because of a
material fact dispute. Lowrie obtained a search warrant that played a part in
the tort suit, and plaintiffs say that the warrant was invalid because Lowrie
omitted material facts about credibility of the informant, recklessly
disregarding the truth and misleading the issuing magistrate.
      It is beyond this court’s jurisdiction to evaluate the decision of the district
court to hold this to be a genuine fact issue.
      Appeal DISMISSED.




                                         2